Allowable Subject Matter
Claims 1-8 are allowed.

                              Reasons for Allowance
The following is an examiner’s reasons for allowance:
Cheon and other prior art references of record, taken alone or in combination, fail to disclose or reasonably suggest: a combination of elements as claimed in claims 1-8 for a moving image encoding device for encoding a picture to be encoded included in moving image data, the moving image encoding device comprising:
a memory; and
a processor coupled to the memory and configured to
partition a picture edge block into a plurality of sub-blocks so that none of the plurality of sub-blocks include an edge of the picture to be encoded by partitioning the picture edge block into four in accordance with a quadtree structure when the picture edge block includes both a horizontal edge of the picture to be encoded and a vertical edge of the picture to be encoded, by partitioning the picture edge block into two in a direction orthogonal to the edge included in the picture edge block when the picture edge block includes either the horizontal edge of the picture to be encoded or the vertical edge of the picture to be encoded after a block including the picture edge block has been partitioned into two, and by partitioning the picture edge block into four in accordance with the quadtree structure or partitioning the picture edge block into two in [[a]]the direction orthogonal to the edge included in the picture edge block when the picture edge block includes either the horizontal edge of the picture to be encoded or the vertical edge of the picture to be encoded after the block including the picture edge block has been partitioned into four, the picture edge block being a block including at least either the horizontal edge of the picture to be encoded or the vertical edge of the picture to be encoded among a plurality of blocks obtained by partitioning the picture to be encoded,
generate a prediction block by referring to another encoded picture or an encoded area of the picture to be encoded for each of the plurality of sub-blocks,
calculate a prediction error between a pixel of a given sub-block and a corresponding pixel of the prediction block corresponding to the given sub-block for each of the plurality of sub-blocks, and encode the prediction error, and
add partitioning information indicating whether the picture edge block has been partitioned into four or two, to encoded moving image data.

No other prior art was found that would teach all of the limitations of claims 1-8 either taken alone or in combination with other art of record. Therefore, claims 1-8 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAFEMI OLUDAYO SOSANYA whose telephone number is (571)270-1069.  The examiner can normally be reached on M-F 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN BRUCKART can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OBAFEMI O SOSANYA/Primary Examiner, Art Unit 2423